Case: 1:19-cv-05113 Document #: 1-6 Filed: 07/30/19 Page 1 of 3 PageID #:131




                EXHIBIT 6
       Hearing Date: 12/5/2018 9:30 AM - 9:30 AM                                                                                             FILED
       Courtroom Number: Case: 1:19-cv-05113                              Document #: 1-6 Filed: 07/30/19 Page 2 of 3 PageID #:13111/16/2018 3:53 PM
       Location:                                                                                                                             DOROTHY BROWN
                                                                                                                                             CIRCUIT CLERK
                                                                                                                                             COOK COUNTY, IL
                                                                                                                                             2018CH11144

                                                             IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                                                COUNTY DEPARTMENT - CHANCERY DIVISION
                                             DEUTSCHE BANK NATIONAL TRUST
                                             COMPANY, AS TRUSTEE FOR
                                             RESIDENTIAL ASSET SECURITIZATION
                                             TRUST 2004-IP2, MORTGAGE PASS-
                                             THROUGH CERTIFICATES SERIES 2004-
                                             IP2,
FILED DATE: 11/16/2018 3:53 PM 2018CH11144




                                                                                    NO. 18 CH 11144
                                                  PLAINTIFF,
                                                                                    78 CARIBOU CROSSING
                                                                                    NORTHBROOK, IL 60062
                                                  VS.
                                                                                    CALENDAR
                                             LAUREN M BERG; LOIS I BERG;
                                                                                    62
                                             ROBERT D BERG; MCHENRY SAVINGS
                                             BANK; WINCHESTER LANE NORTH
                                             HOMEOWNERS' ASSOCIATION;
                                             UNKNOWN OWNERS AND NON-
                                             RECORD CLAIMANTS,
                                                  DEFENDANTS.

                                                                       MOTION TO APPOINT SELLING OFFICER

                                              NOW COMES Plaintiff, Deutsche Bank National Trust Company, as Trustee for Residential
                                              Asset Securitization Trust 2004-IP2, Mortgage Pass-Through Certificates Series 2004-IP2
                                              (herein after “Plaintiff”), by and through its attorney, McCalla Raymer Leibert Pierce, LLC, and
                                              moves this Court, for an order to Appoint a Special Selling Officer, and, in support of its
                                              position, states as follows:

                                                     1.     Plaintiff moves to appoint a special selling officer to conduct the judicial sale of
                                                            the subject property in accordance with 735 ILCS §5/15-1507, et seq.

                                                     2.     Plaintiff wishes to appoint The Judicial Sales Corporation (“JSC”) as the Special
                                                            Selling Officer as it is duly authorized to conduct sales in the state of Illinois.
                                                            JSC will engage Ten-X LLC as an independent contractor to implement and
                                                            perform a national marketing platform to expand the market of third party
                                                            bidders. The marketing platform will include sale information on a national
                                                            website, direct mail marketing, print media marketing, radio marketing, and
                                                            localized advertising in specific communities.

                                                     3.     The cost of said marketing platform and services provided by TEN-X LLC shall
                                                            be solely borne by the plaintiff or TEN-X LLC, and shall not be an added post
                                                            judgment expense to the borrower. JSC will conduct the Judicial Sales and all
                                                            proceeds of sale shall be held by JSC. JSC will provide all other services
                                                            pursuant to 735 ILCS 5/15-1507 &1508 at same fee as all previous appointments.




                                              18 CH 11144
                                              Page 1 of 2
                                                 Case: 1:19-cv-05113 Document #: 1-6 Filed: 07/30/19 Page 3 of 3 PageID #:131




                                             WHEREFORE, the Plaintiff respectfully requests that this Court enter an Order Appointing
                                             Judicial Sales Corporation as the Special Selling Officer with the authority to engage Ten-X LLC
                                             to market the judicial sale of the real estate subject to this cause of action, and for any other relief
FILED DATE: 11/16/2018 3:53 PM 2018CH11144




                                             this Court deems as Just.


                                                                                                         Respectfully Submitted,

                                                                                             Deutsche Bank National Trust Company, as Trustee
                                                                                             for Residential Asset Securitization Trust 2004-IP2,
                                                                                             Mortgage Pass-Through Certificates Series 2004-
                                                                                             IP2
                                                                                             By: /s/Jorie Johnson - ARDC# 6325695
                                                                                             Electronically signed on 11/14/2018.



                                             McCalla Raymer Leibert Pierce, LLC, Attorney for Plaintiff; Firm ID: 61256
                                             Address: 1 N. Dearborn St. Suite 1200, Chicago, IL 60602
                                             Ph. (312) 346-9088; Email: pleadings@mccalla.com
                                             File No. 267221-166038

                                             Pursuant to IL Supreme Court Rule 11 electronic mail (e-mail) notice shall be sent to McCalla
                                             Raymer Leibert Pierce, LLC at pleadings@mccalla.com

                                              Pierce.& Associates, P.C. and McCalla Raymer, LLC combined Firms to form the Firm
                                             McCalla Raymer Pierce, LLC. McCalla Raymer Pierce, LLC and Hunt Leibert Jacobson
                                                   P.C. combined Firms to form the Firm McCalla Raymer Leibert Pierce, LLC.

                                                                       This communication is from a debt collector.




                                             18 CH 11144
                                             Page 2 of 2
